Order entered October 30, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-00648-CV

                  IN THE ESTATE OF JOHN M. HOUSTON, DECEASED

                       On Appeal from the Collin County Probate Court
                                    Collin County, Texas
                            Trial Court Cause No. PB-001-56605

                                             ORDER
        We REINSTATE this appeal.             Before the Court are (1) the October 27, 2017
supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law
for which we abated the appeal, (2) the October 26, 2017 supplemental clerk’s record containing
a document from a different appeal, and (3) appellant’s October 5, 2017 motion for an extension
of time to file a notice of appeal.
        We abated this appeal to allow the trial court to comply with this Court’s September 27,
2017 order to make written findings regarding the accuracy of the reporter’s record of the
hearing conducted on May 1, 2017. The trial court found that the court reporter properly
excluded the omitted discussion “as it was an off-the-record conversation between appellant and
her attorney.” The trial court concluded the reporter’s record of the May 1st hearing is complete.
We ADOPT the trial court’s findings and conclusion.
        The reporter’s record of the May 1st hearing has not been filed with this Court.
Accordingly, we ORDER court reporter Jacqueline Love-Worline to file, WITHIN FIFTEEN
days of the date of this order, the reporter’s record of the hearing.
        By order dated September 20, 2017, the Court ordered the trial court to file, within
twenty days, a list of all proceedings in this case that were stenographically recorded or
electronically tape recorded along with the names and contact information of the reporter(s) and
recorder(s) who were responsible for the record of each recorded proceeding. To date, the trial
court has not complied. Accordingly, we again ORDER the trial court to file, WITHIN TEN
DAYS, the list requested in this Court’s September 20th order.
        Appellant filed a letter on September 20th showing that she has requested reporter’s
records only of the hearings conducted on January 11, 2017, March 8, 2017, and May 1, 2017.
The reporter’s records of the January 11th and March 8th hearings have been filed. It is not clear
to this Court whether appellant seeks any additional reporter’s records. Accordingly, on the
Court’s own motion, we ORDER appellant to provide written verification, WITHIN TEN
DAYS of the date of this order, whether she is seeking any reporter’s records in addition to the
three she has requested.
        On the Court’s own motion, we STRIKE the supplemental clerk’s record inadvertently
filed in this appeal on October 26, 2017.
        We GRANT appellant’s motion to extend the time to file a notice of appeal. The notice
of appeal filed on September 11, 2017 is deemed timely for jurisdictional purposes.
        We DIRECT the Clerk of this Court to send a copy of this order to the Honorable
Weldon Copeland, Presiding Judge of the Probate Court of Collin County, Ms. Love-Worline,
and all parties.



                                                    /s/     CRAIG STODDART
                                                            JUSTICE